NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                       OCT 23 2019
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

ZHIBIN ZHANG,                                    No.   15-72255

                Petitioner,                      Agency No.
                                                 A096-253-567
 v.
                                                 MEMORANDUM*
WILLIAM P. BARR, Attorney General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                              Submitted October 15, 2019**
                                 Pasadena, California


Before: NGUYEN and MILLER, Circuit Judges, and VITALIANO,*** District
Judge.

      Petitioner Zhibin Zhang, a native and citizen of the People’s Republic of


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      ***
             The Honorable Eric N. Vitaliano, United States District Judge for the
Eastern District of New York, sitting by designation.
China, seeks review of a Board of Immigration Appeals (BIA) decision affirming

the decision of an immigration judge (IJ) denying his application for asylum.1 Our

jurisdiction rests on 8 U.S.C. § 1252.

      “[W]hen ‘the BIA adopts the decision of the IJ, we review the IJ’s decision

as if it were that of the BIA.’” Abebe v. Gonzales, 432 F.3d 1037, 1039 (9th Cir.

2005) (en banc) (quoting Hoque v. Ashcroft, 367 F.3d 1190, 1194 (9th Cir. 2004)).

We review factual findings, including adverse credibility determinations, for

substantial evidence. See INS v. Elias-Zacarias, 502 U.S. 478, 481 (1992).

“Under the substantial evidence test, we must uphold the IJ’s findings, ‘if

supported by reasonable, substantial and probative evidence on the record

considered as a whole.’” Tamang v. Holder, 598 F.3d 1083, 1088 (9th Cir. 2010)

(quoting Elias-Zacarias, 502 U.S. at 481). In pre-REAL ID Act cases, such as this

one, the reasons relied upon to support an adverse credibility determination must

“strike at the heart of” the petitioner’s claim. Li v. Ashcroft, 378 F.3d 959, 964

(9th Cir. 2004).

      In adopting the IJ’s decision, the BIA concluded that Zhang failed to present

credible evidence that his sterilization was involuntary. While “[w]e do not accept

blindly an IJ’s conclusion that a petitioner is not credible,” the record makes


1
 The IJ also denied Zhang’s claims for withholding of removal and protection
under the Convention Against Torture, but he forfeited these claims by failing to
brief them to the BIA.

                                          2
apparent that “the reasoning employed by the IJ” was not “fatally flawed” and,

consequently, does not warrant reversal. Aguilera-Cota v. INS, 914 F.2d 1375,

1381 (9th Cir. 1990). The IJ properly found that the “heart” of Zhang’s application

expanded beyond the purported sterilization to encompass his claims regarding his

wife’s pregnancy, that his wife was required to endure the insertion of a second

IUD following her second but illicit pregnancy, and the resulting fines Zhang was

forced to pay and how the payment of those fines was continually demanded by

local Chinese government officials. The IJ carefully differentiated between, on the

one hand, the inconsistencies he found to be minor and likely caused by the

passage of time, and on the other hand, the inconsistencies that struck at the heart

of Zhang’s forced sterilization claim and led to the adverse credibility finding.

      In sum, the IJ identified “specific, cogent reason[s]” for the adverse

credibility finding, Turcios v. INS, 821 F.2d 1396, 1399 (9th Cir. 1987), which

struck at the heart of Zhang’s claim. The adverse credibility finding made against

Zhang by the IJ and BIA is supported by substantial evidence, and, in the absence

of other evidence, the BIA did not err in affirming the IJ’s rejection of Zhang’s

application.

      PETITION DENIED.




                                          3